DAUKSCH, Judge,
dissenting:
I respectfully dissent for the reason I do not read Roberts v. State, as cited, as being prospective only. Also, without Roberts there is enough to reverse. The Appellant here timely requested an instruction to the jury concerning the consequences of a not guilty — insanity verdict. The court denied the instruction and gave an instruction as to the consequences of a guilty verdict and an instruction on probation and parole. Appellant presented psychiatrists and a psychologist in support of his insanity defense and showed a prior history of psychiatric problems. It is presumed everyone knows the consequences of a not guilty verdict and the jury was instructed on the consequences of a guilty verdict. So there should have been an instruction as to the consequences of a not guilty — insanity verdict to keep the jury from logically thinking it might turn loose an insane killer.